Reed, J.,
delivered the opinion of the court.
Appellees brought suit against appellant for damages resulting from the death of a minor son, aged 16 years, who was instantly killed, with George Mclver, on the 28th day of December, 1892, in the mine of appellant.
The facts, pleadings, evidence and instructions of the court and result in this case were the same as in The Acme Coal Mining Company v. McIver, ante, p. 267, except that the judgment in this case was for $2,000.
Being in all respects identical, they were consolidated by counsel for argument in this court and submitted upon the same briefs. The result in this must be the same as in the former, and for the same reasons there given.
The judgment will be reversed and cause remanded.

Reversed.